DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 26 and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The specifications, on pg. 6, [0024], discloses the base has a larger dimension than the polishing surface or middle layer but fails to describe which dimension is larger.  Based upon the specifications, it is unclear to the examiner if the larger dimension is thickness, diameter, etc., thus the limitation of the base layer having a larger diameter than the pad layer is considered new matter. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 14, 22-24, and 33 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (2004/0055223), Roy (2008/0207100), and Meana-Esteban (2016/0001422).
Regarding Claim 1, Ono teaches a wafer cleaning and polishing pad (Ref. 41, Fig. 1c, [0141]), comprising: 
a pad layer (Ref. 42, Fig. 1C, [0141]) having a polishing surface (Ref. 43, Fig. 1c, [0141]) and a back surface (Fig. 1c); 
a middle layer (Ref. 44, Fig. 1c, [0141]) disposed on the back surface of the pad layer (Fig. 1c); and 
a base layer (Ref. 45, Fig. 1c, [0141]) disposed over the middle layer (Fig. 1c), wherein: 
the polishing surface comprises a first material ([0061] describes how different layers are made of different materials) having a Shore D hardness ([0060]) and a static coefficient of friction ranging from 0.01 to 0.6 ([0048] teaches that the polishing pad should have a static coefficient of friction less than 1.49),
 the base layer comprises a second material ([0061] describes how different layers are made of different materials), 
the middle layer comprises a third material ([0061] explains how the middle layer is made of a different material to the polishing surface) having a lower surface hardness [0060] than the first material.  Ono teaches that the middle layer should have a lower surface hardness than the polishing layer [0060].  
Ono fails to explicitly teach the first material having a Shore D hardness ranging from 50 to 80.  Roy teaches the manufacturing and method of using a polishing pad with a polishing surface for a CMP and can be considered analogous art because it is within the same field of endeavor. Roy teaches having a Shore D hardness ranging from 50 to 80 ([0190] teaches that the shore hardness of the polishing surface is typically 45D-75D).  Therefore, one of ordinary skill in the art would be able to configure the Shore D hardness range from 50 – 80 for first material to allow for better removal rates.
Ono as modified additionally fails to explicitly teach the middle layer comprising a third material having a higher coefficient of friction than the first material.  Meana-Estaban teaches a polishing pad for abrading and can be considered analogous art because it is within the same field of endeavor.  Meana-Esteban teaches a higher coefficient of friction [0045 teaches each layer of a polishing pad to have an enhanced coefficient of friction for anti-slip purposes] than the first material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the middle layer, as taught by Ono as modified, with a higher coefficient of friction, as taught by Meana-Estaban, to provide further functionality of anti-slip purposes.

Regarding Claim 5, Ono as modified teaches the limitations of claim 1, as described above, and Roy further teaches wherein the third material has a static coefficient of friction ranging from 0.4 to 1.5.  Roy teaches the concept of the polishing pad coefficient of friction to be within the designated range of 0.001 to 0.5 by adding a solid lubricant material to minimize the coefficient of friction and without sacrificing removal rate ([0148] teaches that the pad can be manufactured to have a coefficient of friction between 0.001 and 0.5).  The ranges taught by Roy overlap with the range required by applicant.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Roy, would be able to configure the static coefficient of friction for the third material, as taught by Ono, to range from 0.4 to 1.5 to minimize the coefficient of friction without sacrificing removal rates. 

Regarding Claim 14, Ono teaches A method of cleaning and polishing a wafer, comprising:
providing a pad (Ref. 41, Fig. 1c, [0141]) including a pad layer (Ref. 42, Fig. 1C, [0141]) having a polishing surface (Ref. 43, Fig. 1c, [0141]) and a back surface (Fig. 1c), wherein: 
the pad includes a middle layer (Ref. 44, Fig. 1c, [0141]) disposed on the back surface of the pad layer (Fig. 1c) and a base layer (Ref. 45, Fig. 1c, [0141]) disposed over the middle layer (Fig. 1c), 
the base layer comprises a second material ([0061] describes how different layers are made of different materials), 
the polishing surface comprises a material having a Shore D hardness ([0060]) and a static coefficient of friction ranging from 0.01 to 0.6 ([0048] teaches that the polishing pad should have a static coefficient of friction less than 1.49); and
the middle layer comprises a third material ([0061] explains how the middle layer is made of a different material to the polishing surface) having a lower surface hardness [0060] than the first material; and contacting the first wafer surface with the polishing surface of the pad (Fig 3, [0083]).   The range of the static coefficient of friction presented by Ono overlap with the ranges required by the claim.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Ono, to configure the first material to have a static coefficient of friction ranging from 0.01 to 0.6.
Ono fails to explicitly teach the first material having a Shore D hardness ranging from 50 to 80.  Roy teaches the manufacturing and method of using a polishing pad with a polishing surface for a CMP and can be considered analogous art because it is within the same field of endeavor. Roy teaches having a Shore D hardness ranging from 50 to 80 ([0190] teaches that the shore hardness of the polishing surface is typically 45D-75D).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Roy, to configure the Shore D hardness range from 50 – 80 for first material to allow for better removal rates.
Ono as modified additionally fails to explicitly teach the middle layer comprising a third material having a higher coefficient of friction than the first material.  Meana-Estaban teaches a polishing pad for abrading and can be considered analogous art because it is within the same field of endeavor.  Meana-Esteban teaches a higher coefficient of friction [0045 teaches each layer of a polishing pad to have an enhanced coefficient of friction for anti-slip purposes] than the first material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the middle layer, as taught by Ono as modified, with a higher coefficient of friction, as taught by Meana-Estaban, to provide further functionality of anti-slip purposes.

Regarding Claim 22, Ono as modified teaches the limitations of claim 1, as described above, and further teaches wherein third material is a polyvinyl alcohol ([0173] describe different polymers the pad can be made up of including a polyvinyl alcohol). 

Regarding Claim 23, Ono as modified teaches the limitations of claim 1, as described above, and Roy further teaches wherein the third material has a Shore D hardness ranging from 10 to 50 ([0190] teaches that the shore hardness of a layer of a polishing pad is between 45D-75D).   The range of Shore D Hardness given Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Roy, to configure the shore d hardness of the third material.

Regarding Claim 24, Ono as modified teaches the limitations of claim 1, as described above, and Roy further teaches wherein the second material has a Shore D harness ranging from 50 to 80 ([0190] teaches that the shore hardness of the polishing surface is typically 45D-75D) and has a static coefficient of friction ranging from 0.4 to 1.5 Roy teaches the concept of the polishing pad to be within the designated range of 0.001 to 0.5 by adding a solid lubricant material to minimize the coefficient of friction and without sacrificing removal rate ([0148] teaches that the pad can be manufactured to have a coefficient of friction between 0.001 and 0.5).  The ranges taught by Roy overlap with the range required by applicant.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Roy, would be able to configure the static coefficient of friction for the third material, as taught by Ono, to range from 0.4 to 1.5 to minimize the coefficient of friction without sacrificing removal rates.

Regarding Claim 33, Ono as modified teaches the limitations of claim 14, as described above, and Ono further teaches herein the third material has a static coefficient of friction ranging from 0.8 to 1.5 ([0048] teaches that the polishing pad should have a static coefficient of friction less than 1.49).  Ono teaches the third material is a part of the pad layer and the range of the static coefficient of friction presented by Ono overlap with the ranges required by the claim.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Ono, to configure the third material to have a static coefficient of friction ranging from 0.8 to 1.5.


Claims 3, 18, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ono as modified as applied to claims 1, 5, 14, 18, 22-24, and 33 above, and further in view of Kazuno (2013/0012106).
Regarding Claim 3, Ono as modified teaches the limitations of claim 1, as described above, and but fails to teach wherein the first material is a fluoropolymer. Kazuno teaches a polishing pad for use in a CMP polisher and can be considered analogous art because it is within the same field of endeavor. Kazuno teaches wherein the first material is a fluoropolymer selected from the group consisting of a polyvinylfluoride, polyvinylidene fluoride, polyethylenedifluoride, polytetrafluoroethylene, perfluoroalkoxy polymer, fluorinated ethylene-propylene copolymer, polyethylenetetrafluoroethylene, polyethylenechlorotrifluoroethylene, and a mixture thereof ([0030] describes the polishing pad can be made of suitable polymers including  polytetrafluoroethylene). Therefore, it would have been obvious to one of ordinary skill in the art to make the polishing pad, as taught by Roy, with the material polyvinylidene, as taught by Kazuno, to improve abrasion resistance.

Regarding Claim 18, Ono as modified teaches the limitations of claim 14, as described above, and but fails to teach wherein the first material is a fluoropolymer. Kazuno teaches a polishing pad for use in a CMP polisher and can be considered analogous art because it is within the same field of endeavor. Kazuno teaches wherein the polishing surface comprises a fluoropolymer selected from the group consisting of polyvinylfluoride, polyvinylidene fluoride, polyethylenedifluoride, polytetrafluoroethylene, perfluoroalkoxy polymer, fluorinated ethylene-propylene copolymer, polyethylenetetrafluoroethylene, polyethylenechlorotrifluoroethylene, and a mixture thereof ([0030] describes the polishing pad can be made of suitable polymers including  polytetrafluoroethylene).  Therefore, it would have been obvious to one of ordinary skill in the art to make the polishing pad, as taught by Roy, with the material polyvinylidene, as taught by Kazuno, to improve abrasion resistance.



Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Ono as modified as applied to claims 1, 5, 14, 18, 22-24, and 33 above, and further in view of Li (2013/0012108).
Regarding Claim 21, Ono as modified teaches the limitations of claim 14, as described above, and but fails to teach wherein the first material is a fluoropolymer. Li teaches a polishing pad for use in a CMP polisher and can be considered analogous art because it is within the same field of endeavor. Li teaches wherein the first material is a fluoropolymer selected from the group consisting of polyvinylfluoride, polyethylenedifluoride, perfluoroalkoxy polymer, fluorinated ethylene-propylene copolymer, polyethylenetetrafluoroethylene, polyethylenechlorotrifluoroethylene, and a mixture thereof ([0050] describes the polishing pad can be made of suitable polymers including polyvinylfluoride).  Therefore, it would have been obvious to one of ordinary skill in the art to make the polishing pad, as taught by Ono as modified, with the material polyvinylidene, as taught by Li, to improve abrasion resistance.

Claims 6, 20, and 25 are rejected under 35 U.S.C. 103 as being unpatentable Ono as modified as applied to claims 1, 5, 14, 18, 22-24, and 33 above, and further in view of Yun (2006/0240749).
Regarding Claim 6, Ono as modified teaches the limitations of claim 1, as described above, but fails to teach the third material is a polyurethane.  Yun teaches a polishing pad for use in a CMP polisher and can be considered analogous art because it is within the same field of endeavor. Yun teaches wherein the third material is a polyvinyl alcohol or a polyurethane ([0040], Fig.9, Ref. 901 & 902).  Yun teaches the materials of different layers of the polishing pad can be a polyurethane.  Yun teaches that a layer of a polishing pad for use in CMP is made of PVC and taches that the layers can be used to cushion selected areas of a polishing pad. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Yun, to configure the third material, as taught by Ono, is made up of a polyurethane, as taught by Yun, to help provide cushion to the polishing pad while maintaining a flat rigid layer provided by the third material.

Regarding Claim 20, Ono as modified teaches the limitations of claim 19, as described above, but fails to teach the second material is a polyvinyl chloride and the third material is a polyurethane. Yun teaches a polishing pad for use in a CMP polisher and can be considered analogous art because it is within the same field of endeavor.   Yun teaches wherein the second material is a polyvinyl chloride ([0040], Ref. 901, Fig. 9) and the third material is a polyvinyl alcohol or a polyurethane ([0040], Fig.9, Ref. 901 & 902).  Yun teaches the materials of different layers of the polishing pad can be a polyvinyl chloride and/or a polyurethane.  Yun teaches that a layer of a polishing pad for use in CMP is made of PVC and taches that the layers can be used to cushion selected areas of a polishing pad. Therefore one of ordinary skill in the art would be able to configure the second material and third material, as taught by Ono as modified, is made of a polyvinyl chloride and polyurethane, as taught by Yun, to help provide cushion to the polishing pad while maintaining a flat rigid layer provided by the third material.

Regarding Claim 25, Ono as modified teaches the limitations of claim 6, as described above, but fails to teach the second material is a polyvinyl chloride.  Yun teaches a polishing pad for use in a CMP polisher and can be considered analogous art because it is within the same field of endeavor.  Yun further teaches wherein the second material is a polyvinyl chloride ([0040], Ref. 901, Fig. 9).  Yun teaches the materials of different layers of the polishing pad can be a polyvinyl chloride.  Yun teaches that a layer of a polishing pad for use in CMP is made of PVC and taches that the layers can be used to cushion selected areas of a polishing pad. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings from Yun, to configure the second material and third material, as taught by Ono as modified, is made of a polyvinyl chloride and polyurethane, as taught by Yun, to help provide cushion to the polishing pad while maintaining a flat rigid layer provided by the third material.

Claim 26 rejected under 35 U.S.C. 103 as being unpatentable Ono as modified as applied to claims 1, 5, 14, 18, 22-24, and 33 above, and further in view of Feng (2018/0193974).
Regarding Claim 26, Ono as modified teaches the limitations of claim 6, as described above, but fails to explicitly teach wherein the base layer has a larger diameter than the pad layer. Feng teaches a polishing pad for CMP polishing and can be considered analogous art because it is within the same field of endeavor.  Feng further teaches wherein the base layer has a larger diameter than the pad layer (Fig. 1, [0010], Ref. 12 &13 shows the pad layer (13) is smaller than the base layer (12)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base layer, as taught by Ono as modified, to have a greater diameter than the pad layer, as taught by Feng, since such a modification is merely an alternate equivalent structure to allow the polishing of a substrate.  

Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Ono (2004/0055223) and Meana-Esteban (2016/0001422).
Regarding Claim 27, Ono teaches A wafer cleaning and polishing pad (Ref. 41, Fig. 1c, [0141]), comprising: 
a pad layer (Ref. 42, Fig. 1C, [0141]) having a polishing surface (Ref. 43, Fig. 1c, [0141]) and a back surface (Fig. 1c); 
a middle layer (Ref. 44, Fig. 1c, [0141]) disposed on the back surface of the pad layer; and 
a base layer (Ref. 45, Fig. 1c, [0141]) disposed over the middle layer. 
the polishing surface comprises a first material ([0061] describes how different layers are made of different materials), 
the base layer comprises a second material ([0061] describes how different layers are made of different materials), and 
the middle layer comprises a third material ([0061] describes how different layers are made of different materials) having a lower surface hardness [0060] than the first material.
Ono as modified additionally fails to explicitly teach the middle layer comprising a third material having a higher coefficient of friction than the first material.  Meana-Estaban teaches a polishing pad for abrading and can be considered analogous art because it is within the same field of endeavor.  Meana-Esteban teaches a higher coefficient of friction [0045 teaches each layer of a polishing pad to have an enhanced coefficient of friction for anti-slip purposes] than the first material.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the middle layer, as taught by Ono, with a higher coefficient of friction, as taught by Meana-Estaban, to provide further functionality of anti-slip purposes.

Regarding Claim 28, Ono as modified teaches the limitations of claim 27, as described above, and Ono further teaches wherein the first material has a static coefficient of friction ranging from 0.01 to 0.1, and the third material has a static coefficient of friction ranging from 0.8 to 1.5 ([0048] teaches that the polishing pad should have a static coefficient of friction less than 1.49).   The ranges taught by Ono overlap with the range required by applicant.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Ono, would be able to configure the static coefficient of friction for the third material and first material to range from 0.01 to 0.1 and 0.8 to 1.5.

Claims 29 are rejected under 35 U.S.C. 103 as being unpatentable Ono as modified as applied to claim 27-28 above, and further in view of Hajime (2018/0162078)
Regarding Claim 29, Ono as modified teaches the limitations of claim 27, as described above, but fails to explicitly teach the first material is a fluoropolymer.  Hajime teaches a method for polishing a substrate and can be considered analogous art because it is within the same field of endeavor.  Hajime further teaches wherein the first material is a fluoropolymer selected from the group consisting of polyethylenedifluoride, perfluoroalkoxy 4Application No.: 16/691,061 polymer, fluorinated ethylene-propylene copolymer, polyethylenetetrafluoroethylene, polyethylenechlorotrifluoroethylene, and a mixture thereof ([0068] describes the polishing pad can be made of suitable polymers including perfluoroalkoxy polymer).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings of Hajime, to modify the first material, as taught by Ono as modified, with a fluoropolymer perfluoroalkoxy polymer, as taught by Hajime, to increase wettability of liquids during CMP polishing.  

Claims 30-31 are rejected under 35 U.S.C. 103 as being unpatentable Ono as modified as applied to claim 27-28 above, and further in view of Yun (2006/0240749).
Regarding Claim 30, Ono as modified teaches the limitations of claim 29, as described above, but fails to explicitly teach the third material is a polyvinyl alcohol.  Yun teaches a polishing pad for use in a CMP polisher and can be considered analogous art because it is within the same field of endeavor.  Yun further teaches wherein third material is a polyvinyl alcohol ([0040], Fig.9, Ref. 901 & 902). Yun teaches that a layer of a polishing pad for use in CMP is made of PVC and taches that the layers can be used to cushion selected areas of a polishing pad.   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings from Yun, to configure the third material, as taught by Ono as modified, is made of a polyvinyl alcohol, as taught by Yun, to help provide cushion to the polishing pad while maintaining a flat rigid layer provided by the third material.

Regarding Claim 31, Ono as modified teaches the limitations of claim 30, as described above, but fails to explicitly teach the second material is a polyvinyl alcohol.  Yun teaches a polishing pad for use in a CMP polisher and can be considered analogous art because it is within the same field of endeavor.  Yun further teaches wherein the second material is a polyvinyl chloride ([0040], Fig.9, Ref. 901 & 902).  Yun teaches that a layer of a polishing pad for use in CMP is made of PVC and taches that the layers can be used to cushion selected areas of a polishing pad.   Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date, given the teachings from Yun, to configure the second material, as taught by Ono as modified, is made of a polyvinyl alcohol, as taught by Yun, to help provide cushion to the polishing pad while maintaining a flat rigid layer provided by the third material.

Claim 32 rejected under 35 U.S.C. 103 as being unpatentable Ono as modified as applied to claims 27-28 above, and further in view of Feng (2018/0193974).
Regarding Claim 32, Ono as modified teaches the limitations of claim 6, as described above, but fails to explicitly teach wherein the base layer has a larger diameter than the pad layer. Feng teaches a polishing pad for CMP polishing and can be considered analogous art because it is within the same field of endeavor.  Feng further teaches wherein the base layer has a larger diameter than the pad layer (Fig. 1, [0010], Ref. 12 &13 shows the pad layer (13) is smaller than the base layer (12)).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the base layer, as taught by Ono as modified, to have a greater diameter than the pad layer, as taught by Feng, since such a modification is merely an alternate equivalent structure to allow the polishing of a substrate.

Response to Arguments
Examiner acknowledges the cancellation of claims 2, 4, 7-13, 15-17, and 19.  The 35 USC 112b rejections of claims 2, 7, 8, and 12 are withdrawn due to the cancellation of said claims.  Additionally, the drawing objections are withdrawn due to the cancellation of said claims.  
Applicant’s arguments with respect to claims 1 and 14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Robinson (6,090,475), Kramer (2002/0182868), Lawing (2003/0139122), Eguchi (2004/0053042), Iijima (2005/0097727), and Kim (2008/0014838) teach polishing pads for use in a CMP machine and can be considered analogous art because the structure is generally consistent with the claimed invention.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA L POON whose telephone number is (571)272-6164. The examiner can normally be reached on General: 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 571-272-4485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANA LEE POON/Examiner, Art Unit 3723                                                                                                                                                                                                        
	



/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723